DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/04/2021 has been entered.
 	Currently, claims 1-11, 21-28 are pending, with claims 6-8, 10-11 remaining as previously withdrawn.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 9, 21-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 21, 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0054405 to Richard et al in view of US D637,500 to Corbin.
Regarding claim 1, Richard discloses a vascular access kit [0049] comprising:
a connector (20, 208, 210, 212) configured to couple to a first end of a first artificial conduit (22, 24 prostheses of [0042], for example, 204 and 200, 206 and 200, 200 and 202, etc.  It is noted the conduit and the strain relief are not positively recited, thus it must be shown the device is capable of use as claimed.  It is clear that each of the connectors are for coupling conduits together and thus capable of connecting a conduit and strain relief as claimed) with a first outside diameter and a first end of a strain relief (second conduits of prostheses or conduits above) by sandwiching the first end of the artificial conduit (22) and the first end of the strain relief (24) between a portion of the connector (32, 60, 61) and a securing structure (51) such that there is a continual lumen through the first artificial conduit and the connector (figure 2).

Corbin discloses a tool and gauge for fittings, pipes, hoses, and nuts with indicia.  It is clear that by placing a pipe or hose (conduit) into the openings, one could quickly determine the size of the hose therethrough, and furthermore allow an end user to determine if the conduit and strain relief are couplable with the connector based upon the size indicated on the gauge device.  Before the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the art to provide a gauge in the kit of connectors and conduits in order to allow a user to quickly determine 
Regarding claim 2, Richard further discloses wherein the connector is one of a plurality of different sized connectors. ([0043] Connector may be 20mm embodiment, 6mm embodiment, etc.)
Regarding claim 3, Corbin further discloses wherein the indicia correlate to the plurality of different sized connectors.  (see indicia on gauge indicating size)
Regarding claim 4, Richard discloses wherein the connector is configured to couple to a first end of a second artificial conduit with a second outside diameter, such that there is a continual lumen through the first artificial conduit, the connector, and the second artificial conduit. (See figure 2, 22 has a first diameter and 24 has a second diameter and a lumen is therethrough.  Although 24 is referred to as the strain relief in claim 1, it is noted that neither the first and second conduits nor the strain relief are positively claimed, therefore the device must be capable of connecting two conduits with diameters.  The connector is capable of connecting to multiple conduits and/or strain relief as claimed.)
Regarding claim 5, Corbin further discloses wherein the indicia comprise a plurality of holes with varying diameters disposed through a card.  (Figure 1, the holes are sized as the indicia indicate.)
Regarding claim 21, Richard further discloses wherein the first artificial conduit is one of a plurality of different sized artificial conduits. (It is noted the conduits are not 
Regarding claim 23, the examiner notes the conduits are not positively recited.  However, each one of the plurality of different sized artificial conduits is capable of passing into a respective hole of the plurality of holes because the holes are meant for measuring conduits and nothing prevents the conduits from being measured.
Regarding claim 24, Richard discloses wherein each one of the plurality of the different sized connectors is configured to couple with a respective artificial conduit of the plurality of the different sized artificial conduits. (fig. 13-14, [0047, 0049])
Claims 9, 22, 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Richard in view of Corbin, and further in view of US 2001/0011421 to Bakke et al.
Richard in view of Corbin disclose applicant’s basic inventive concept substantially as claimed as disclosed above.  Corbin further discloses half crescent cut-aways which correspond to one of a plurality of outside diameter measurements (see top of figure 1; right side of card when oriented to the user.)  However, a first portion is not pivotably coupled to a plurality of members, each with the half crescent as claimed.
Bakke discloses a pipe size measuring tool that can be made of any scale in order to properly and quickly measure the outer diameter and sizing of any piping, tube, conduit, etc. [0023-0024] Bakke’s outside diameter measuring tool comprises a first portion (10) pivotably coupled to a plurality of members (2) each with a different half crescent cutaway [0019], see all figures) which correspond to a plurality of outside diameter measurements ([0020] each gauge marked with outer diameter of the mouth therein). Bakke discloses this measuring apparatus is advantageous when only a portion 
Regarding claim 22, Richard in view of Corbin do not teach wherein each of the plurality of holes is sized to match an outside diameter of a respective artificial conduit of the plurality of different sized artificial conduits.  It is not clear what dimensions Corbin’s device uses.  Bakke similarly discloses a pipe size measuring tool, and teaches the tool can be made of any scale in order to properly and quickly measure the outer diameter and sizing of any piping, tube, conduit, etc. [0023-0024]  
Before the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the art to size the tool to match the devices being measured in order to allow for proper measuring of the conduits, because Bakke teaches sizing the device based upon the type and size of conduit being measured, and tailoring the device for its intended purpose is obvious.
Regarding claim 25, Richard further discloses wherein the first artificial conduit is one of a plurality of different sized artificial conduits.  (It is noted the conduits are not positively claimed.  Nonetheless, Richard discloses the conduits as varying sizes. [0047] 202, 204, 206 have varying diameters of 18mm, 8mm, 10mm.)

Regarding claim 27, the examiner notes the conduits are not positively recited.  However, each one of the plurality of different sized artificial conduits is capable of passing into a respective hole of the plurality of holes because the holes are meant for measuring conduits and nothing prevents the conduits from being measured.
Regarding claim 28, Richard discloses wherein each one of the plurality of the different sized connectors is configured to couple with a respective artificial conduit of the plurality of the different sized artificial conduits. (fig. 13-14, [0047, 0049])
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A SNYDER whose telephone number is (571)272-6486.  The examiner can normally be reached on 8:00am - 4:00pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELISSA A SNYDER/Examiner, Art Unit 3783              
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783